DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments overcome the 35 USC 112 rejections of the previous Office Action.
Applicant’s arguments regarding the 35 USC 102 rejections have been considered but are moot as the amendment required the examiner to find new references, as shown below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 10-18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Platon et al. (“Platon”; US 2010/0007225), in view of Marholm et al. (“Marholm”; US 2013/0040514) and Johnsen (US 2012/0122356).
Regarding claim 1: Platon discloses an electrical machine (Fig. 5), comprising: 
a shaftless rotor (10) comprising an annular array of permanent magnets (28); 
a stator (14) comprising an annular ferromagnetic core (38) and a plurality of electromagnetic inductors (36) about the ferromagnetic core, the stator being located adjacent to and substantially co-axial with the shaftless rotor (Fig. 5); and 
a fluid thrust bearing (140, Fig. 10) located in an axially planar gap (142) between the stator and the shaftless rotor (paragraph 0101); 
wherein the annular array of the permanent magnets of the shaftless rotor and the annular ferromagnetic core and electromagnetic inductors of the stator have a magnetic attraction (inherent, as there are magnetic forces between the rotor and stator).
Platon does not explicitly disclose the magnetic attraction is configured to keep the shaftless rotor axially aligned with the stator during operation in a submerged environment.
However, Johnson discloses the magnetic attraction is configured to keep the shaftless rotor axially aligned with the stator during operation in a submerged environment (paragraph 0007).
And, Marholm teaches that it is known in the art to combine the electromagnetic bearing with the magnets of the stator and rotor of the drive unit (paragraph 0022).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to configure the magnets of Platon to keep the shaftless rotor axially aligned with the stator in order to reduce the need for an extra bearing. 
Regarding claim 2: Platon discloses the shaftless rotor further comprises a radially outer edge (outer edge of 78, Fig. 5) comprising a plurality of blades (82), the plurality of blades being equally spaced in relation to one another (as shown in Fig. 4).
Regarding claim 6: Platon discloses magnet poles of the annular array of permanent magnets of the shaftless rotor are offset with respect to magnet poles of the annular array of permanent magnets of the second shaftless rotor (paragraph 0057: the poles alternate).
Regarding claim 10: Platon discloses during operation, the fluid thrust bearing creates a thick fluid film between the shaftless rotor and the stator (paragraph 0101).
Regarding claim 11: Platon discloses the shaftless rotor further comprises a plurality of blades (54, Fig .2) around a radially inner edge, the blades being equally spaced in relation to one another (as shown in Fig. 2).
Regarding claim 12: Platon discloses when submerged in a liquid, the shaftless rotor is neutrally buoyant (as it is hollow).
Regarding claim 13: Platon discloses during operation, the co-axially centering force opposes a thrust load generated by the plurality of blades (paragraph 0031 via “magnetic skewing”).
Regarding claim 14: Platon discloses a rotor yoke (52) allows for radial displacement of the shaftless rotor during operation (as there will be slight displacement during operation).
Regarding claim 15: Platon discloses the annular ferromagnetic core (38, paragraph 0058) of the stator comprises a plurality of annular ferromagnetic cores, wherein the stator comprises a plurality of modules (each shown in Fig. 1), each module comprising a core of the plurality of annular ferromagnetic cores and a subset of the plurality of the electromagnetic inductors (paragraph 0054).
Regarding claim 16: Platon each module of the plurality of modules are linked together to form a radially annular shape (as the rotor/stator are annular).
Regarding claim 17: Platon discloses the stator comprises an annular shaped retainer (18. Fig. 3), each module being coupled to the annular shaped retainer (via 26).
Regarding claim 18: Platon discloses the stator comprises a first axially facing surface (left side of Fig. 3) and a second axially facing surface (right side of Fig. 3), the first axially facing surface being on an opposite side of the stator from the second axially facing surface (as shown in Fig. 3), wherein a flux density or slot topology is different on the first axially facing surface than the second axially facing surface (as the flux topology will have to be).
Regarding claim 23: Platon discloses a method of producing electricity, comprising: 
submerging a plurality of electrical machines in an underwater current (paragraph 0004), each electrical machine comprising: 
a shaftless rotor (10) comprising an annular array of permanent magnets (28); 
a stator (14) comprising an annular ferromagnetic core (38) and a plurality of electromagnetic inductors (36) about the ferromagnetic core, the stator being located adjacent to and substantially co-axial with the shaftless rotor (Fig. 5); and 
a fluid thrust bearing (140, Fig. 10) located in an axially planar gap (142) between the stator and the shaftless rotor (paragraph 0101); 
wherein the annular array of the permanent magnets of the shaftless rotor and the annular ferromagnetic core and electromagnetic inductors of the stator have a magnetic attraction (inherent, as there are magnetic forces between the rotor and stator).
coupling the plurality of electrical machines to a power grid or battery bank (paragraph 0040 – they are connected to a grid); and 
converting rotation of the shaftless rotors that are rotating in response to the underwater current into electricity by the plurality of electromagnetic inductors of corresponding electrical machines (as this is the purpose of a generator). 
Platon does not explicitly disclose the magnetic attraction is configured to keep the shaftless rotor axially aligned with the stator during operation in a submerged environment.
However, Johnson discloses the magnetic attraction is configured to keep the shaftless rotor axially aligned with the stator during operation in a submerged environment (paragraph 0007).
And, Marholm teaches that it is known in the art to combine the electromagnetic bearing with the magnets of the stator and rotor of the drive unit (paragraph 0022).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to configure the magnets of Platon to keep the shaftless rotor axially aligned with the stator in order to reduce the need for an extra bearing. 
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Platon, Marholm, and Johnson, further in view of Brashears (US 2007/0007772).
Regarding claim 3: Platon discloses a shaftless rotor comprising an annular array of permanent magnets, but does not explicitly disclose a second shaftless rotor.
However, Brashears discloses a second shaftless rotor (Fig. 2, paragraph 0013).
Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the rotor of Platon to include the second rotor of Brashears in order to increase the output potential.
Regarding claim 4: Platon discloses a shaftless rotor comprising an annular array of permanent magnets, but does not explicitly disclose during operation, the second shaftless rotor rotates in a contra-rotational direction in relation to the shaftless rotor.
However, Brashears discloses during operation, the second shaftless rotor rotates in a contra-rotational direction in relation to the shaftless rotor (paragraph 0013).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the rotor of Platon to include the second rotor of Brashears in order to increase the output potential.
Regarding claim 5: Platon discloses electro magnetic inductors and Brashears discloses a contra-rotating rotor.
Thus it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to have the electromagnetic inductors of the stator are wound to enable a substantially sinusoidal electrical waveform with contra-rotation of the shaftless rotor in relation to the second shaftless rotor since sinusoidal output is the desired electrical output in an AC system.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Platon, Marholm, and Johnson, further in view of Gabrys (US 6,703,735).
Regarding claim 7: Platon discloses a shaftless rotor but does not explicitly disclose a rotor yoke coupled to the shaftless rotor, wherein the rotor yoke comprises ferromagnetic material.
However, Gabrys discloses a rotor yoke (267, Fig, 12) coupled to the rotor, wherein the rotor yoke comprises ferromagnetic material (column 12, line 20).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the rotor of Platon to include the yoke of Gabrys in order to enforce high speed rotation (column 12, lines 30-33). 
Regarding claim 8: Platon as modified by Gabrys further discloses an axial thickness of the ferromagnetic material of the rotor yoke with regards to a strength of the permanent magnets is proportional to a desired thrust load reduction (inherent as this is the purpose of the yoke).
Regarding claim 9: Platon discloses a stator yoke (38), Platon as modified by Gabrys further discloses the ferromagnetic material of the rotor yoke is magnetically saturated such that a rotor flux magnetically links with a stator yoke of the stator to reduce thrust load experienced by the fluid thrust bearing during use (this is implicit).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/           Primary Examiner, Art Unit 2832